DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each recite “pre-established law of motion” which is unclear to the Examiner what is meant by this statement. It is unclear if the Applicant is referencing laws of nature regarding motion or if Applicant means for a control scheme. For examination purposes, claim 6’s “a pre-established law of motion that is independent from the laws of motion of the other pistons” will be treated as “a control scheme with a movement path of the piston that is independent from the movement path of the other pistons.” Claim 7 will be treated as “said pre-stablished law of motion” will be treated as “said control scheme”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6827479 (Xia hereinafter) in view of US 2017/0093312 (Hano hereinafter).
Regarding claim 6, Xia teaches a particle homogenizer that discloses a volumetric piston pump (Pump system shown in Figure 1) comprising a plurality of pumping pistons (Pistons 28); an oleodynamic cylinder (Cylinder for pistons 28) for each piston; a homogenizing valve arranged downstream of said volumetric piston pump (Valve 60); linear motion transmission means operatively active on said pistons (Means 22); a control unit (Controller 42) configured to drive said linear motion transmission means in such a way that each piston is subject to an alternating motion according to a pre-established law of motion that is independent from the laws of motion of the other pistons (Evident form Figure 1 positioning of pistons 28), characterized in that said linear motion transmission means is an electro-hydrostatic actuator comprising a motor (Motor 32) and a pump (Pump 34) directly driven according to a clockwise or counter-clockwise rotation direction in response to a pulse received from said motor (Column 4 Lines 25-43), said pump being operatively active on said pistons and thus putting an anterior chamber or a posterior chamber of the corresponding oleodynamic cylinder in pressure (Evident from Figure 1).
Xia is silent with respect to the motor being a brushless motor.
However, Hano teaches fluidic system that discloses the use of an electric motor that is brushless (¶ 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution from the unknown electric motor of Xia with the Brushless motor of Hano to perform the well-known and predictable outcome of powering the pumping system. 
Regarding claim 7, Xia’s modified teachings are described above in claim 6 where Xia further discloses said pre-established law of motion defining a thrust profile at a constant flow rate (Xia Column 4 Lines 50-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746